Citation Nr: 1525154	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  08-36 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sleeping disorder, to include insomnia. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 2001 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

This matter was previously before the Board in April 2012 and July 2014 when it was remanded for additional development.  Although the Board regrets the additional delay, for the reasons expressed below further remand is required in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As detailed in the April 2014 remand, the Veteran contends that his sleep disorder had its onset in service.

On VA examination in October 2007, the Veteran was diagnosed with circadian rhythm sleep disorder and shift work type insomnia, however, no etiology opinion was provided.  Subsequently, an August 2012 VA examiner provided a diagnosis of obstructive sleep apnea and opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his service.  Pursuant to the July 2014 Board remand, the Veteran was provided a VA examination in October 2014.  Significantly, the Board July 2014 remand asked the examiner to address the differing diagnoses post-service and the Veteran's in-service complaints.  While the VA examiner addressed the reported symptoms of insomnia and the use of Ambien in service, the examiner did not address the differing diagnoses post-service.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, it could be that the medical community makes a distinction between various types of sleep problems with obstructive sleep apnea being a "sleep disorder" and "circadian rhythm sleep disorder" and "insomnia" falling under the category of a psychiatric disorder.  As the Board has been asking for opinions regarding a "sleep disorder" and only receiving responses meaningfully addressing sleep apnea, it could be that there is a misunderstanding of these terms.  In any event, an opinion remains necessary to address whether circadian rhythm sleep disorder and/or some insomnia type symptom recognized as a formal diagnosis is still present and if so, whether it is related to service, or service connected disability.   

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's relevant VA medical records dated after September 2012 with the claims file.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2.  Forward the Veteran's claims file to a person with appropriate expertise (psychiatric or otherwise) for an opinion that addresses the following:  

(a)  Does the Veteran have a disability, other than sleep apnea, to include a primary insomnia disorder and circadian rhythm sleep disorder?

(b)  If such a disability is diagnosed, identify the likely etiology for such disability; specifically, is it at least as likely as not that it had its onset in or is related to service?

(c)  If such a disorder is present, and did not have its onset in service, the examiner should indicate whether it is at least as likely as not that it is caused or aggravated by the Veteran's tinnitus, right shoulder and/or bilateral toe disabilities.  

In rendering these opinions, the examiner is requested to address the Veteran's 2007 in-service complaint of insomnia and the use of Ambien, as well as his diagnosis of circadian rhythm sleep disorder and shift work type insomnia as noted by the October 2007 VA examiner.

The examiner should provide a rationale for all opinions.  If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

3.  Thereafter, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran.  A reasonable period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




